Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 08/10/2022.

Election/Restrictions
	Applicant has elected in the Reply filed on 08/10/2022 the following species: 
	A. the anionic polysaccharide is alginate (claim 18)
	B. the ligand is an agonist (claim 21)
	C. the selected sequence set is diversified by amplification of said expressed nucleic acid sequences by a process introducing mutations into the amplified sequence (claim 26)
	D. the membrane protein is a G-protein coupled receptor protein (claim 30)

Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The Election Requirements are thus deemed proper and are made FINAL.
Claims 16-31 are pending.
Claims 16-31 are under examination in this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent Number 10870846. 
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to a method for selecting a sequence set from a library of expressed nucleic acid sequences, comprising: providing a plurality of cells, each cell comprising an expressed nucleic acid sequence expressed as a membrane protein in said cell, encapsulating said plurality of cells in a single encapsulation step, comprising: treating said plurality of cells with a cationic polysaccharide in a cationic treatment step, and treating said plurality of cells with an anionic polysaccharide in an anionic treatment step, wherein said encapsulating step gives rise to a plurality of encapsulated cells which each have a detergent resistant coating, and wherein each encapsulated cell comprises an expressed nucleic acid sequence expressed as the membrane protein, solubilizing after the single encapsulation step a membrane of said plurality of encapsulated cells with a detergent to form a plurality of solubilized compartments that retain detergent solubilized membrane protein, wherein the detergent resistant coating comprises pores that retain the detergent solubilized membrane protein, and wherein the nucleic acid sequence is not expressed in each of the plurality of solubilized compartments, labeling said plurality of solubilized compartments with a ligand that binds to said membrane protein to give rise to plurality of labeled solubilized compartments, selecting a subset of said plurality of labeled solubilized compartments, and isolating said expressed nucleic acid sequences from the subset as a selected sequence set and claim 1 in U.S. Patent Number 10870846 is drawn to a method for selecting a sequence set from a library of expressed nucleic acid sequences, comprising: providing a plurality of cells, each cell comprising an expressed nucleic acid sequence expressed as a membrane protein in said cell, encapsulating said plurality of cells in a single encapsulation step, comprising: treating said plurality of cells with a cationic polysaccharide in a cationic treatment step, and treating said plurality of cells with an anionic polysaccharide in an anionic treatment step, wherein said encapsulating step gives rise to a plurality of encapsulated cells which each have a detergent resistant coating, and wherein each encapsulated cell comprises an expressed nucleic acid sequence expressed as the membrane protein, solubilizing after the single encapsulation step a membrane of said plurality of encapsulated cells with a detergent to form a plurality of solubilized compartments that retain detergent solubilized membrane protein, wherein the detergent resistant coating comprises pores that retain the detergent solubilized membrane protein, and wherein the nucleic acid sequence is not expressed in each of the plurality of solubilized compartments, labeling said plurality of solubilized compartments by contacting said plurality of solubilized compartments, in a labeling step, with a ligand that binds to said membrane protein, said ligand bearing a detectable label, or with an indicator of an enzymatic activity of said membrane protein, said enzymatic activity converting said indicator to a detectable label, wherein said labeling step gives rise to plurality of labeled solubilized compartments, selecting a subset of said plurality of labeled solubilized compartments as a function of detectable label present in said labeled solubilized compartments, and isolating said expressed nucleic acid sequences from the subset as a selected sequence set.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10870846.

Closest Prior Art
The following is the closest prior art:
Tozer et al. (12/02/2004) US Patent Application Publication 2004/0241759 A1 cited in the 3/2/2021 IDS (hereinafter referred to as "Tozer") represents the closest prior art.  Tozer teaches a high throughput screening of cell libraries (see [0013], [0030], [0082] to [0105], [0146] to [0194], [0237], [0346] to [0355] and [0566]).  Tozer does not explicitly teach a method for encapsulating said plurality of cells in a single encapsulation step, comprising: treating said plurality of cells with a cationic polysaccharide in a cationic treatment step, and treating said plurality of cells with an anionic polysaccharide in an anionic treatment step, wherein said encapsulating step gives rise to a plurality of encapsulated cells which each have a detergent resistant coating, and wherein each encapsulated cell comprises an expressed nucleic acid sequence expressed as the membrane protein, solubilizing after the single encapsulation step a membrane of said plurality of encapsulated cells with a detergent to form a plurality of solubilized compartments that retain detergent solubilized membrane protein, wherein the detergent resistant coating comprises pores that retain the detergent solubilized membrane protein, and wherein the nucleic acid sequence is not expressed in each of the plurality of solubilized compartments, labeling said plurality of solubilized compartments with a ligand that binds to said membrane protein to give rise to plurality of labeled solubilized compartments, selecting a subset of said plurality of labeled solubilized compartments, and isolating said expressed nucleic acid sequences from the subset as a selected sequence set.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639